Citation Nr: 1826301	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  13-28 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2013, the Veteran testified at a hearing before an RO Decision Review Officer (DRO).  A transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FACTUAL FINDINGS, LEGAL CONCLUSIONS, 
AND REASONS AND BASES 

The Veteran is seeking service connection for his current tinnitus, which he asserts began during service in connection with his exposure, without hearing protection, to the noise of weapons fire.  Following review of the record, the Board finds that the criteria for service connection for tinnitus have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

In that regard, establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Taking the foregoing requirements in order, a current disability has been established by the Veteran's credible reports of tinnitus.  See, e.g., August 2009 Compensation and Pension Exam Report; February 2013 DRO Hearing Transcript at 6; see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a lay person is competent to report the presence of tinnitus).

An in-service injury-in this case, acoustic trauma-has also been established, based on the Veteran's military occupational specialty of light weapons infantryman and his credible reports of frequent exposure, without hearing protection, to the noise of weapons fire.  See, e.g., February 2013 DRO Hearing Transcript at 3-4, 6; see also VA M21-1 Adjudication Procedures Manual, Part III, Subpart iv, Chapter 4, Section D, paragraph 1(b).

Turning, then, to the remaining requirement, the Board initially notes that, when a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the appellant's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  If it does, such testimony is sufficient to establish service connection.  Id.  In this instance, the evidence addressing the onset and continuation of the Veteran's tinnitus is fairly sparse.  Nevertheless, nothing in the evidence of record contradicts his competent and credible report that his current tinnitus began during service.  As a result, and affording the Veteran the benefit of the doubt, the Board finds that all three elements required to establish service connection have been met and that service connection for tinnitus is warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the delay, additional development is necessary prior to adjudication of the Veteran's claim of entitlement to service connection for bilateral hearing loss.

In that regard, a VA examiner diagnosed the Veteran with bilateral hearing loss for VA purposes during an August 2009 examination, but, in an October 2009 addendum, concluded that the hearing loss was less likely than not caused by or a result of the Veteran's in-service noise exposure.  In support of that conclusion, the examiner cited, in part, the normal hearing documented in the Veteran's January 1968 separation medical examination report.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993); see also 38 C.F.R. § 3.303(d).  The examiner also contrasted the length of time during which the Veteran was exposed to noise in service (two years) with the length of time during which he was exposed to noise while working in a machine shop after service (38 years).  However, it is unclear from her report whether she considered the Veteran's assertions that he initially experienced hearing loss during service or shortly thereafter and that he wore hearing protection while performing his post-service work but not while performing his in-service duties.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  In view of the foregoing deficiencies, the Board finds that an additional VA examination is needed on remand.  See Barr, 21 Vet. App. at 312 (once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In finding that an additional VA examination is needed, the Board acknowledges that the record also includes a February 2013 statement from a private audiologist, who asserted that the Veteran's hearing loss was related to his military service.  However, the audiologist did not explain why he reached that conclusion.  Thus, his statement does not form a sufficient basis on which to grant service connection, and a remand is still required.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The claims file must be reviewed by the audiologist in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results reported in detail.  The audiologist should consider both ASA values and values converted from ASA to ISO-ANSI units for the January 1968 in-service audiogram.  Following review of the claims file and examination of the Veteran, the audiologist should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss is related to his period of active duty service, to include his conceded in-service acoustic trauma, or that a hearing loss disability manifested within a year of his separation from service?  Please explain why or why not, specifically discussing (1) the Veteran's credible reports of in-service exposure, without hearing protection, to the noise of weapons fire while serving as a light weapons infantryman; (2) his credible assertion that he initially experienced a worsening in his hearing during service or shortly thereafter; and (3) his credible assertion that he wore hearing protection while working in a machine shop following service.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and explain why that is so.

2.  After completing the requested action, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


